DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson (U.S. Patent No. 4,889,432).
Regarding claim 1, Patterson discloses a capsule capable for mixing multiple substances (abstract; figure 1), comprising:
a main chamber having a main chamber bottom and a main chamber top opening (figures 1 and 5, reference #14);
at least two repository tubular chambers, each: (1) adapted to contain substance, (2) mechanically connected in a vertical arrangement along a longitudinal axis to the main chamber and (3) having a repository tubular chamber top opening (figure 1, reference #23 (reference #23 connected vertically along a longitudinal axis of the main chamber 14));
at least two passages, each fluidly connecting one of the at least two repository tubular chambers to the main chamber (figures 1 and 5, reference #21);
a main piston fitted in the main chamber (figures 1 and 5, reference #48); and
a mixer rod (figures 1 and 5, reference #46) having a mixer element disposed at a distal end (figures 1 and 5, reference #52) and a torque adapter disposed at a proximal end for transferring a torque to the mixer element (figure 1, where reference #46 connects to reference #36, 37 and 38), the mixer rod is fitted to pass along the main piston such that the mixer element is mounted in the main chamber between the main chamber bottom and a distal end of the main piston when the main piston is in the outward position (see figures 1 and 5, reference #14, 46, 48 and 52);
wherein the main piston is capable of sealing the at least two passages in an inward position and opens the at least two passages when being moved along the main chamber to an outward position (figure 5, reference #54 capable to seal reference #21 and release reference #21 when reference #48 moves up to outward position; column 4, lines 15-26) (this limitation is directed to a manner of operating disclosed main piston, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”).
Regarding claim 3, Patterson discloses wherein the at least two repository tubular chambers are peripheral to the main chamber (figure 1, reference #23 peripheral to reference #14).
Regarding claim 37, Patterson discloses an inner chamber of the main chamber to extract substances from repository tubular chambers via passages into the inner chamber (see figures 3 and 5, reference #16).
Regarding claim 38, Patterson discloses a cylindrical body capable to mount windows thereon and capable to ingest at least two repository tubular chambers (figure 1, reference #21 is a cylindrical body and it is capable to have windows and capable to ingest the tubular chambers).  It is noted that the cylindrical body need only be capable to mount windows and ingest the tubular chambers; there is no requirement of the structural limitation of windows or tubular chambers since they are recited as functional intended use of the cylindrical body.
Regarding claim 39, Patterson discloses an inner chamber of the main chamber to extract substances from repository tubular chambers via passages into the inner chamber (see figures 3 and 5, reference #16).
Regarding claim 40, Patterson discloses wherein the at least two repository tubular chambers are peripheral to the main chamber (see figure 1, reference #23 peripheral to reference #14).
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodgers et al. (U.S. Patent No. 6,293,693).
Regarding claim 1, Rodgers et al. discloses a capsule capable for mixing multiple substances (abstract; figure 1, reference #10), comprising:
a main chamber having a main chamber bottom and a main chamber top opening (figures 1-3, reference #12);
at least two repository tubular chambers, each: (1) adapted to contain substance, (2) mechanically connected in a vertical arrangement along a longitudinal axis to the main chamber and (3) having a repository tubular chamber top opening (figures 1 and 2, reference #14; column 2, lines 43-45 (reference #14 connected at a vertical point along a longitudinal axis of the main chamber 12));
at least two passages, each fluidly connecting one of the at least two repository tubular chambers to the main chamber (figures 1-3, passage connecting reference #14 to reference #12; column 2, lines 43-45);
a main piston fitted in the main chamber (figures 1, 3A and 3B, reference #22); and
a mixer rod (figure 1, reference #26) having a mixer element disposed at a distal end (figure 1, reference #28) and a torque adapter disposed at a proximal end for transferring a torque to the mixer element (figures 1 and 3, reference #44 and 58; column 3, lines 22-24), the mixer rod is fitted to pass along the main piston such that the mixer element is mounted in the main chamber between the main chamber bottom and a distal end of the main piston when the main piston is in the outward position (see figures 1, 3A and 3B, reference #12, 22, 26 and 28; column 2, lines 49-54);
wherein the main piston is capable of sealing the at least two passages in an inward position and opens the at least two passages when being moved along the main chamber to an outward position (see figure 3B with reference #22 sealing reference #14; column 3, lines 52-54) (this limitation is directed to a manner of operating disclosed main piston, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”).
Regarding claim 3, Rodgers et al. discloses wherein the at least two repository tubular chambers are peripheral to the main chamber (figures 1 and 2, reference #13 peripheral to reference #12).
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogt et al. (U.S. Patent No. 10,010,362).
Regarding claim 1, Vogt et al. discloses a capsule capable for mixing multiple substances (abstract; figures 1-5, reference #1), comprising:
a main chamber having a main chamber bottom and a main chamber top opening (figures 1-5, reference #2);
at least two repository tubular chambers, each: (1) adapted to contain substance, (2) mechanically connected in a vertical arrangement along a longitudinal axis to the main chamber and (3) having a repository tubular chamber top opening (figures 1-5, reference #4 and 5; column 2, lines 43-45 (reference #14 connected at a vertical point along a longitudinal axis of the main chamber 14));
at least two passages, each fluidly connecting one of the at least two repository tubular chambers to the main chamber (see figure 5, not labeled, passage connecting reference #4/5 at bottom to reference #2 at top; column 12, lines 59-65);
a main piston fitted in the main chamber (figures 1-5, reference #10 and 22); and
a mixer rod (figures 3-5, reference #32) having a mixer element disposed at a distal end (figures 3-5, reference #36) and a torque adapter disposed at a proximal end for transferring a torque to the mixer element (figures 1 and 2, reference #12), the mixer rod is fitted to pass along the main piston such that the mixer element is mounted in the main chamber between the main chamber bottom and a distal end of the main piston when the main piston is in the outward position (see figures 3-5, reference #2, 10 and 32);
wherein the main piston is capable of sealing the at least two passages in an inward position and opens the at least two passages when being moved along the main chamber to an outward position (see figures 3 and 4, reference #22 seals two passages and figure 5 shows reference #22 opening two passages) (this limitation is directed to a manner of operating disclosed main piston, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”).
Regarding claim 3, Vogt et al. discloses wherein the at least two repository tubular chambers are peripheral to the main chamber (figures 1, reference #4 and 5 peripheral to reference #2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Anderson et al. (U.S. Patent No. 9,592,321).
Regarding claims 34-36, Patterson discloses all the limitations as set forth above.  However, the reference does not explicitly disclose windows located on repository tubular chambers, wherein the windows are made of a transparent material.
Anderson et al. teaches another plunger mixing apparatus (figure 1).  The reference teaches  windows located on repository tubular chambers, wherein the windows are made of a transparent material capable for raw materials and vitamins which are sensitive to light-exposure (column 4, lines 56-56 (the body is considered to be a window because it is transparent and can be viewed through)).
It would have been obvious to It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tubular chamber of Patterson to have transparent windows as taught by Anderson et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach plunger mixing apparatuses.  One of ordinary skill in the art would be motivated to modify the tubular chamber to have transparent windows for viewing the contents within the chambers so that a user may know how much material is in the chambers and whether the device is functioning properly during use by viewing that the contents are being released into the main chamber, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. in view of Anderson et al.
Regarding claims 34-36, Rodgers et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose windows located on repository tubular chambers, wherein the windows are made of a transparent material.
Anderson et al. teaches another plunger mixing apparatus (figure 1).  The reference teaches  windows located on repository tubular chambers, wherein the windows are made of a transparent material capable for raw materials and vitamins which are sensitive to light-exposure (column 4, lines 56-56 (the body is considered to be a window because it is transparent and can be viewed through)).
It would have been obvious to It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tubular chamber of Rodgers et al. to have transparent windows as taught by Anderson et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach plunger mixing apparatuses.  One of ordinary skill in the art would be motivated to modify the tubular chamber to have transparent windows for viewing the contents within the chambers so that a user may know how much material is in the chambers and whether the device is functioning properly during use by viewing that the contents are being released into the main chamber, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al. in view of Anderson et al.
Regarding claims 34-36, Vogt et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose windows located on repository tubular chambers, wherein the windows are made of a transparent material.
Anderson et al. teaches another plunger mixing apparatus (figure 1).  The reference teaches  windows located on repository tubular chambers, wherein the windows are made of a transparent material capable for raw materials and vitamins which are sensitive to light-exposure (column 4, lines 56-56 (the body is considered to be a window because it is transparent and can be viewed through)).
It would have been obvious to It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tubular chamber of Vogt et al. to have transparent windows as taught by Anderson et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach plunger mixing apparatuses.  One of ordinary skill in the art would be motivated to modify the tubular chamber to have transparent windows for viewing the contents within the chambers so that a user may know how much material is in the chambers and whether the device is functioning properly during use by viewing that the contents are being released into the main chamber, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive. 
First, Applicant argues the election and restriction requirement is not proper.  Applicant argues that Patterson does not disclose that the piston is capable of performing the function as recited.  Examiner disagrees as previously explained in the non-final office action and below.  Applicant further argues there was no description of the mutually exclusive characteristics of each species.  Examiner finds this argument unpersuasive.  The mutually exclusive characteristics were described in parenthesis next to each species as written in the restriction requirement and again explained in the election/restriction section of the non-final office action.  
Applicant continues to argue that Patterson fails to disclose reference #54 is capable to seal reference #21 and release reference #21.  Examiner finds this argument unpersuasive.  As shown in figure 1 of Patterson, reference #54 releases the contents through reference #21 when reference #54 is pulled out of the main housing.  
Applicant argues Examiner did not respond to the second allegation that the sealing ring 54 cannot seal because it only touches the wall of the pain piston at a thin line.  Examiner finds this argument unpersuasive.  First these arguments are conclusory and lack any support.  Second, these arguments were previously addressed with respect to Examiner’s response that the sealing ring 54 seals reference #21.
Applicant argues Patterson fails to disclose the at least two repository chambers mechanically connected in a vertical arrangement along a longitudinal axis to the main chamber.  Applicant has provided no reasoning for this allegation and amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As explained above, Patterson discloses the limitation because the repository tubular chambers (reference #23 is connected at a vertical point along a longitudinal axis of the main chamber 14).  It is possible that Applicant is reading more features into the limitation which is not recited (i.e. that the repository tubular chambers are parallel to the main chamber?).  
 Applicant argues Rodgers et al. fails to disclose the at least two repository chambers mechanically connected in a vertical arrangement along a longitudinal axis to the main chamber.  As explained above, Rodgers et al. discloses the limitation because the repository tubular chambers (reference #14 is connected at a vertical point along a longitudinal axis of the main chamber 12).  It is possible that Applicant is reading more features into the limitation which is not recited (i.e. that the repository tubular chambers are parallel to the main chamber?).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774